Coxe, J.
This action comes before the court upon exceptions filed by both parties to the report of the master pro hac vice. I have carefully read this report, and am of the opinion that the findings of fact and conclusions of law are correct.
The principal controversy arises over the right of a solvent firm, of which the bankrupt was a member, to set off against a debt due the bankrupt a debt due from the bankrupt to the firm. The allowance of this set-off was in conformity with th? law, and is abundantly supported by authority. The finding of the master with reference to the two drafts drawn by the bankrupt on Doty, Hammond & Co., and indorsed by the defendant, is sustained by the proof. The drafts were obtained from the defendant upon the representation that they were necessary to pay a partnership indebtedness. The bankrupt applied them to his own use. The amount paid by the defendant upon these drafts was properly charged against the bankrupt in the account. I see no objection to the allowance and addition to the account of the individual indebtedness of the bankrupt to the defendant. If the balance on the accounting had been in favor of the bankrupt, the sums found by the master in the sixteenth item of his report could have been set off against it. In re Voetter, 4 Fed. Rep. 632, and cases cited. No injury will be done by permitting. these amounts to be added to the sum found due by the master, and all difficulties which might arise under the statute of limitations will thus be avoided.
Upon the question of costs, I see nothing to distinguish this case from other equitable actions, or exempt it from the rule which awards costs to the successful party.
*581The exceptions of the complainants are overruled', and judgment is awarded in conformity with the provisions of the report, except that the individual indebtedness of the bankrupt to the defendant, amounting to $5,144.84 and interest, may be added to the sum found due by the master.